Citation Nr: 9934080	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  97-25 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence to reopen the veteran's 
claim for service connection for an acquired psychiatric 
disorder has been submitted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from February 1982 
to July 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO) which denied the veteran's attempt 
to reopen his claim for service connection for an acquired 
psychiatric disorder.


FINDINGS OF FACT

1.  By a decision dated in February 1992, the Board denied 
the veteran's claim for restoration of service connection for 
a psychiatric disorder, variously classified.

2.  The evidence submitted subsequent to the Board's February 
1992 decision bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and is so significant that it must be 
considered to decide fairly the merits of the claim.

3.  There is no competent medical evidence that the veteran 
currently has an acquired psychiatric disorder or that there 
is a nexus between his current psychiatric state and his 
period of active service.


CONCLUSIONS OF LAW

1.  The Board's February 1992 decision denying entitlement to 
restoration of service connection for a psychiatric disorder, 
variously classified, is final.  38 U.S.C.A. §§ 7103, 7104 
(West 1991); 38 C.F.R. § 20.1100 (1999).

2.  The evidence received since the February 1992 Board 
denial is new and material; thus, the requirements to reopen 
the claim of entitlement to service connection for a 
psychiatric disorder have been met.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).

3.  The claim for service connection for an acquired 
psychiatric disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was granted service connection for an adjustment 
disorder with depressed and anxious mood in November 1984, 
based on a recent VA examination.  In December 1988, after 
the veteran had been diagnosed with schizophrenia, his 
service-connected disability was changed to schizophrenia.  
In November 1990, the veteran's service connection was 
severed based on recent medical evidence and review of 
service medical records.  The veteran appealed this decision, 
and the Board issued a denial of the veteran's appeal in 
February 1992.

A decision by the Board is final unless a notice of appeal is 
filed with the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) within 120 days after the date on 
which notice of the Board's decision was mailed to the 
veteran.  38 U.S.C.A. §§ 7103(a), 7266; 38 C.F.R. § 20.1100.  
In its February 1992 decision, the Board denied service 
connection for a psychiatric disorder on the ground that the 
veteran was diagnosed with only a personality disorder in 
service, which is not a disability under VA law, and did not 
manifest a psychosis within a year of service.  The veteran 
did not file a notice of appeal of the Board's 1992 decision, 
and therefore that decision is final.

Once a Board decision becomes final, absent the submission of 
new and material evidence, the claim may not thereafter be 
reopened or readjudicated by the VA.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  New evidence, submitted to reopen a claim, will be 
presumed credible solely for the purpose of determining 
whether the claim has been reopened.  Winters v. West, 12 
Vet. App. 203 (1999).  On appellate review, the Board must 
consider all evidence submitted since the claim was finally 
disallowed.  See Elkins v. West, 12 Vet. App. 209 (1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a).

If the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156(a)(1998), the Board must determine whether, 
based upon all the evidence of record in support of the 
claim, the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 206.  If the 
claim is well grounded, the duty to assist must be fulfilled 
and then the claim is evaluated on the merits.  Id.

The evidence of record at the time of the Board's February 
1992 decision was the following:  service medical records; 
report of September 1984 VA examination; report of April 1986 
VA examination; report of May 1987 VA examination; VA Medical 
Center (VAMC) outpatient treatment and hospitalization 
records dated from August 1986 to December 1990; employment 
records from U.S. Postal Service, Milwaukee, Wisconsin, dated 
from December 1985 to August 1988; report of VA examination 
dated in September 1988; records of hospitalization at De 
Paul Hospital, dated in January 1990; record of private 
medical treatment from Dr. Zarem, dated in February 1990; 
report of April 1990 VA medical examination; report of June 
1990 VA medical examination; and report of VA medical opinion 
rendered in July 1991.

Service medical records show that the veteran's psychiatric 
state was normal at the time of his entrance examination in 
December 1981, and he reported no psychiatric symptoms.  In 
January 1984, the veteran was evaluated as he was worrying a 
lot and wanted something for his nerves while he quit 
drinking alcohol.  He was diagnosed with early alcoholism.  
In February 1984, the veteran was evaluated after a recent 
alcohol-related incident.  His mental status was defensive, 
but stable.  He denied a drinking pattern or any drug abuse.  
In March 1984, the veteran entered into an alcohol 
rehabilitation program, however he failed to successfully 
complete it.  In May 1984, the veteran was evaluated at the 
mental health clinic at Hickam Air Force Base, Hawaii.  He 
was noted to be stable but with passive-aggressive trends 
noted.  In May 1984, the veteran was evaluated for 
consideration for separation from the service.  In addition, 
he underwent psychological testing.  He was found to have no 
"mental disorder personality disorder", but he did exhibit 
passive-aggressive tendencies.  It was recommended he be 
given a brief trial of psychotherapy.  In June 1984, the 
veteran was again evaluated and was noted to be stable, but 
stressed at the threat of separation from the Air Force.  
Later in June, the veteran was evaluated after he was 
apparently slated for separation.  He felt a sense of 
injustice at separation from the Air Force, as well as 
disappointment in himself.  At his separation examination in 
June 1984, his psychiatric problems were noted to include 
depression with maladjustment which had markedly improved, 
and he was recommended to continue seeing a psychologist.  On 
his report of medical history, the veteran noted feelings of 
depression and nervous trouble.  He further noted he had been 
seeing a doctor for 2 weeks about problems with work and 
problems in general.

In a September 1984 VA examination, shortly after separation 
from service, the veteran was diagnosed with adjustment 
disorder with depressed and anxious mood.  This diagnosis was 
essentially confirmed in VA examinations in April 1986 and 
May 1987.  The earliest documentation of psychiatric 
treatment for the veteran is an August 1986 report of an 
outpatient visit, at which the veteran was diagnosed with 
schizoaffective disorder and anxiety disorder.  In August 
1987, a diagnosis of schizoaffective disorder was again 
rendered and mixed personality disorder was ruled out.  In 
November 1987, the veteran was hospitalized at the VAMC, at 
which time a primary diagnosis of alcohol dependence was 
given with a secondary diagnosis of chronic anxiety.  In 
December 1987, an evaluation for the purpose of further 
treatment was performed, and the veteran's history of 
polysubstance abuse and intermittent alcohol abuse was noted.  
Diagnoses of alcohol abuse and personality disorder were 
rendered.  In August and September 1988, the veteran was 
hospitalized.  The veteran was complaining of anxiety, poor 
sleep, hearing voices, loss of sexual drive, difficulty 
concentrating, and difficulty getting along with others.  He 
was diagnosed at discharge with adjustment disorder with 
depressed mood and a history of alcohol dependence.

In September 1988, the veteran had a VA examination at which 
he was diagnosed with schizophrenia, chronic, 
undifferentiated type.  Based on that examination, the RO 
changed the veteran's service-connected disorder to 
schizophrenia in a December 1988 decision.

In December 1988, the veteran had another period of 
hospitalization.  He was diagnosed with alcohol and cocaine 
abuse and a history of schizophrenia, without active 
symptomatology at this admission.  The veteran requested that 
the diagnosis be "adjustment disorder with depressed mood" 
but was told that would be dishonest.  The veteran was again 
hospitalized in May 1989.  He was diagnosed with cocaine and 
chronic alcohol dependence, and adjustment disorder by 
history.  He manifested no psychotic symptoms during the 
admission.  He had poor insight into his addiction.  He was 
hospitalized again in October 1989.  He reported problems 
with work and his history of alcohol and cocaine abuse and 
detoxification admissions were noted.  He was diagnosed with 
adjustment disorder with homicidal ideation and alcohol and 
cocaine abuse.  He left the hospital after 2 days.  Another 
hospitalization occurred in January 1990.  The veteran sought 
voluntary admission with complaints of being angry.  It was 
noted that he had been admitted earlier in the month for 
detoxification.  On the present occasion, he had been on a 
weekend binge of using alcohol, cocaine and Valium, and he 
had been in a fight.  He was making homicidal threats and had 
to be restrained.  He was diagnosed with polysubstance abuse, 
as well as a provisional diagnosis of schizoid personality 
disorder.

There was a hospitalization in January 1990 at De Paul 
hospital, at which time the veteran was diagnosed with 
cocaine and alcohol dependence, and anxiety disorder versus 
maladaptation disorder.  In February 1990, the veteran was 
transferred to Sinai Samaritan Hospital.  The principal 
diagnosis was chronic paranoid schizophrenia in acute 
exacerbation, with a secondary diagnosis of polysubstance 
abuse, particularly alcohol and cocaine.  This diagnosis was 
rendered by Dr. Norton Zarem.

In April 1990, the veteran had another VA examination, but he 
was uncooperative, and the diagnosis was deferred.  In May 
1990, the veteran had another period of hospitalization, and 
he was diagnosed with polysubstance abuse, adult antisocial 
acts, and having passive-aggressive traits.  At a June 1990 
VA examination, the veteran was diagnosed with polysubstance 
dependence, cocaine and alcohol current; organic personality 
disorder; organic amnestic syndrome, mild; adult antisocial 
acts; passive-aggressive traits, predating organic insult to 
the brain.  A number of tests were performed to determine 
whether there was any organic disorder.  Tests suggested 
arteriovenous malformation (AVM).  The examiner reviewed the 
claims file and concluded, in summary, that there was no 
evidence to relate the veteran's complaints to his 
experiences in service.  He was recommended to follow up 
treatment on his possible AVM.  

The veteran testified in a March 1991 personal hearing at the 
RO.  He described feeling depressed and nervous during the 
military and having a hard time getting along with co-workers 
and authority figures.  He stated that since separation from 
service he had experienced hearing voices.  He had started 
feeling like people were chasing him in June or July 1990.  
He stated that he drank while in service, but did not think 
it was a problem.  He began drug use after leaving the 
military.  He stated he had been seeing a private doctor, Dr. 
Zarem.  He was on psychiatric medications.  He had been 
hospitalized at 2 private hospitals.  He stated that he had 
no psychiatric problems prior to going into the military.

In July 1991, a VA special psychiatric examination (chart 
review) was performed.  The examiner found no new evidence of 
schizophrenia or other thought disorder.  He noted that the 
June 1990 examination had included a number of tests that 
were negative for schizophrenia.  He agreed with the June 
1990 examiner that there was no evidence that the veteran's 
psychiatric complaints were of service origin.  There was no 
evidence that the veteran's polysubstance dependence and 
personality traits were related to military service, and 
there was no indication that he suffered from schizophrenia.

Employment records in the claims file document 
investigationof an incident in which the veteran complained 
of discriminatory treatment by his supervisors.  There is 
also documentation of the veteran's attendance record.

Subsequent to the Board's 1992 decision, the following 
relevant evidence has been associated with the claims file:  
records of two August 1996 VAMC hospitalizations; records of 
two September 1996 VAMC hospitalizations; February 1997 
opinion statement authored by VA physician; outpatient 
treatment records dated from August 1996 to September 1997; 
record of May 1997 VAMC hospitalization.

At the first August 1996 hospitalization, the veteran was 
admitted for detoxification from alcohol and cocaine 
dependence.   He was diagnosed with cocaine and alcohol 
dependence and withdrawal, organic personality disorder, AVM, 
and cerebrovascular accident.  The second August 1996 
admission immediately followed when the veteran was admitted 
to the domiciliary portion of the treatment program.  
However, he left after one night and was given an irregular 
discharge.

At the first September 1996 hospitalization, the veteran 
reported suicidal ideation.  At the time of admission he was 
complaining of auditory hallucinations.  After he had been 
stabilized, he was allowed to leave on a pass, but he failed 
to return.  He was again hospitalized several days later, 
after having used cocaine and alcohol.  He had a bright 
affect, a good appetite and no sleep difficulty, although he 
repeatedly voiced thoughts of suicide.  He did not take any 
responsibility for his cocaine abuse, but rather blamed it on 
the VA for not diagnosing his AVM earlier.  A thorough 
assessment was given.  The veteran had been recently 
detoxified, so withdrawal was not thought to be an issue, 
however his motivation for rehabilitation was questionable.  
The veteran was suspected to be malingering, in that he was 
homeless, and was inconsistent about his suicidality.  
Secondary gain of being in the hospital seemed to be a 
factor.  The veteran discussed the possibility of suicide and 
death with a cheery affect.  His manipulative behavior and 
failure to take his substance abuse seriously was discussed 
with him.  He was given discharge diagnoses of cocaine and 
alcohol dependence, rule out adjustment disorder with 
depressed mood versus substance-induced depression, and 
history of organic personality disorder and AVM.

The claims file further contains a February 1997 opinion of a 
VA physician who had been treating the veteran.  The 
physician notes that the veteran had AVM, a congenital 
malformation, often undetected until the time it begins to 
bleed.  He felt that the veteran's symptoms of anxiety, 
irritability and confusion were likely due to this brain 
abnormality and bleeding.  He noted that the veteran needed 
to be on psychiatric and antiseizure medication, and that he 
was at the time controlling his substance abuse problem.  The 
substance abuse was not due to AVM.  It was probable that the 
AVM had caused some psychiatric and/or neurologic problems 
even before it began to bleed, and possibly during the 
military service.

Finally, the record contains treatment records dating from 
August 1996 to September 1997.  His irregular discharge from 
the domiciliary program in August 1996 was noted.  At a 
September 1996 outpatient appointment, the veteran was noted 
to be in early full remission in a controlled environment 
from cocaine and alcohol dependence.  Psychosis was ruled 
out, and AVM was diagnosed by history.  The veteran continued 
treatment over the next few months.  However, he was 
hospitalized again in May 1997 when he relapsed in both his 
alcohol and cocaine abuse, and had been hearing voices and 
having suicidal ideation.  He underwent the detoxification 
program.  He was not eligible for rehabilitation as he had 
had multiple admissions for treatment and domiciliary 
placement and had failed to follow through.  He reported that 
the psychiatric medication eradicated his hearing voices or 
having suicidal or homicidal thoughts.  Pertinently, it was 
noted that there was no evidence of recurrent or acute 
exacerbation of schizophrenia.  His cerebrovascular disorder 
appeared to be stable without acute symptoms.  Diagnosis was 
alcohol and cocaine dependence; schizophrenia, paranoid type, 
chronic, by history; personality changes due to 
cerebrovascular accident and AVM.

Because the evidence that has been submitted pertains to the 
veteran's current psychiatric condition, and the 1992 
decision denied the claim partly on the basis that there was 
no current psychiatric disorder, the Board finds that it is 
new and material.  Thus, the claim for service connection is 
reopened.  Once the claim has been reopened, the veteran must 
present a well-grounded claim.  38 U.S.C.A. § 5107(a).  A 
well-grounded claim has been defined by the Court as "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet.App. 
78, 91 (1990).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  
Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  A claimant 
therefore cannot meet this burden merely by presenting lay 
testimony and/or lay statements because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well-grounded.  Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995). 

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has recently indicated that a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 10 
Vet. App. at 498.

While the recently submitted medical records are sufficient 
for the purpose of reopening the claim, they are not 
sufficient to well-ground it.  There is no current diagnosis 
of an acquired psychiatric condition at present established 
by the new evidence.  Rather these records show that the 
previous diagnosis of adjustment disorder with depressed mood 
has been ruled out, and the veteran is currently diagnosed 
with cocaine and alcohol abuse.  Schizophrenia is only 
diagnosed by history and therefore is not sufficient for the 
purpose of establishing a disability.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  It was specifically noted in 
May 1997 that the veteran had no symptoms of schizophrenia or 
any other chronic acquired psychiatric disorder.  As the 
veteran has no current diagnosis of an acquired psychiatric 
disability, his claim is not well grounded.  Furthermore, 
even if there were a diagnosis, there is no medical evidence 
linking any current psychiatric problems to the veteran's 
period of service.  Although it was noted in a February 1997 
medical opinion that some of the veteran's psychiatric 
symptoms in service may have been caused by AVM, this does 
not bear on the issue of whether the veteran had an acquired 
psychiatric disorder of a functional nature during service, 
for which compensation is available under VA law.  The 
medical evidence of record supports the conclusion that the 
veteran's psychiatric difficulties, stemming from his 
polysubstance abuse, are not linked to his period of active 
service.



ORDER

Service connection for an acquired psychiatric disorder is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

